DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1  – 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0343419 A1 (hereunder Hopper, cited in the IDS) in view of US 2016/0139038 A1 (hereunder Oldsen)
With respect to independent claim 1, Hopper teaches in Fig. 3 a gas sensor, comprising:
a substrate 6 having a cavity for providing an optical interaction path for an interaction of a filtered IR radiation via 11 having a center wavelength λ0 with a target gas in the cavity, wherein the cavity is accessible for an environmental gas comprising the target gas as shown in Fig. 2;
a thermal emitter 2  configured to emit broadband IR radiation because of “to tailor the emission proprieties” as disclosed in paragraph [0069], wherein the thermal emitter is optically coupled to the cavity as shown in Fig. 3;
a wavelength selective structure 11 configured to filter the broadband IR radiation emitted by the thermal emitter and configure to provide the filtered IR radiation having the center wavelength λ0 tailored wavelengths as disclosed in paragraphs [0069 and 0072];[Hopper should have this limitation in order to detect desired chemical species] in the cavity, wherein the wavelength selective structure is optically coupled between the thermal emitter and the cavity as shown in Fig. 3, or the wavelength selective structure is formed as a bound structure of the cavity; and
an IR detector 4 configured to provide a detector output signal based on a strength see the Beer-Lambert Law in paragraph [0004] of the filtered IR radiation having traversed the optical interaction path in the cavity and being received by the IR detector.
Hopper is silent with a radiation directing element affixed and parallel to a surface of the cavity for directing the filtered IR radiation into the optical interaction path or for focusing the filtered IR radiation to the IR detector.
In Fig. 4 described in paragraphs [0053 – 0056] Oldsen teaches a radiation directing element 412 affixed and parallel to a surface of the cavity for directing the filtered IR radiation into the optical interaction path or for focusing 414 the filtered IR radiation to the IR detector.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hopper in order to direct infrared radiation toward desired sample or toward a detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 2, Oldsen teaches in Fig. 4 wherein the cavity is arranged to provide a length of the optical interaction path which is at least too times larger than the center wavelength λ0 of the filtered IR radiation, but teaches in wherein a 0 by standard reflection. 
With respect to dependent claim 3, Hopper teaches in Fig. 2 wherein the substrate comprises at least one access hole Fluid inlet/outlet to the cavity for providing access of the environmental gas having the target gas to the cavity.
With respect to dependent claim 4, Hopper teaches in Fig. 3 wherein the optical interaction path extends parallel to a bottom sidewall and a top sidewall of the cavity so that the filtered IR radiation is guided along a lateral plane of the substrate.
With respect to dependent claim 5, Oldsen teaches in Fig. 4 wherein a bottom sidewall and a top sidewall of the cavity extend along the optical interaction path parallel to each other for providing a constant height of the cavity along the optical interaction path, which is larger than the center wavelength λ0.
With respect to dependent claim 6, Hopper teaches in Fig. 12 wherein the cavity comprises vertical sidewalls along the optical interaction path.
With respect to dependent claim 7, in Fig. 2 Hopper teaches wherein the cavity comprises a meander shape or a spiral shape for providing an accordingly shaped optical interaction path and for providing a resulting length of the optical interaction path which is larger than a lateral dimension of the substrate.
With respect to dependent claim 8, in paragraph [0035] Hopper teaches wherein the substrate comprises a first partial substrate and a second partial substrate that are bonded to each other, wherein at least one of the first partial substrate or the second partial substrate comprises a recess for providing the cavity between the first and second bonded partial substrates as shown in Fig. 3.
With respect to dependent claim 9, in Fig. 4 Oldsen teaches a radiation directing element comprises a grating or mirror 404.
With respect to dependent claim 10, in Fig. 3 Hopper teaches  wherein the substrate comprises a first partial substrate 6  and a second partial substrate 1 mechanically bonded as discussed above together, wherein a structured spacer element 13 is arranged between the first and second partial substrates for providing the cavity between the mechanically bonded first and second partial substrates.
With respect to dependent claim 11, Hopper teaches  wherein the first partial substrate  comprises a recess and wherein the second partial substrate is formed as a perforated membrane structure see paragraph [0040] covering the recess in the first partial substrate, wherein the thermal emitter and the IR detector are arranged at the second partial substrate.
With respect to dependent claim 12, Hopper teaches wherein the thermal emitter comprises a conductor a resistive heater as disclosed in paragraph [ 0067] having a main emission surface region for emitting a broadband IR radiation as discussed above in a main radiation emission direction.
With respect to dependent claim 13, Hopper teaches wherein the conductor comprises a highly-doped semiconductor strip 2; see claim 22 of Hopper, wherein a metallic cover layer to provide a bias potential Hopper should have this. at least partially covers the main emission surface region of the semiconductor strip.
With respect to dependent claim 14, Hopper teaches in Fig. 12 wherein: the main radiation emission direction of the thermal emitter is angularly offset to a lateral extension plane of the cavity; and the gas sensor further comprises a deflection 
With respect to dependent claim 15, Hopper teaches wherein the wavelength selective structure 11 is formed as an optical band-pass filter structure having a narrow transmission band for providing the filtered IR radiation having the center wavelength λ0 This limitation should be possessed by Hopper in order to detect desired chemical species.
With respect to dependent claim 16, Hopper teaches wherein the wavelength selective structure comprises at least one of a resonator structure between the thermal emitter and the cavity, a photonic crystal structure 11; plasmonic layer as disclosed in paragraph [0081] in lateral sidewall regions of the cavity or a wavelength selective coating of inner wall regions of the cavity for providing the filtered IR radiation having the center wavelength λ0 in the cavity.
With respect to dependent claim 17, Hopper teaches wherein the IR detector comprises a resistive temperature sensor, a pyroelectric temperature sensor see claim 24 of Hopper, a piezoelectric temperature sensor or a pn junction temperature sensor, which is configured to provide a detector output signal based on a strength of the filtered IR radiation propagated through the optical interaction path of the cavity and incident on the IR detector.
With respect to dependent claim 18, Hopper teaches wherein the IR detector is configured to sense a strength as discussed above of the filtered IR radiation incident on the IR detector, wherein the sensed strength is a measure of a concentration as disclosed in paragraph [0045] of the target gas in the cavity.
With respect to independent claim 19, Hopper teaches a gas sensor, comprising:
a substrate 6 having a cavity configured to provide an optical interaction path for an interaction of an IR radiation component with a target gas as shown in Fig. 3 in the cavity, wherein the cavity is accessible as shown in Fig. 2 for an environmental gas comprising the target gas;
a thermal emitter 2 configured to emit a broadband IR radiation having the IR radiation component, wherein the thermal emitter is optically coupled to the cavity,
a first IR detector 4 configured to provide a first detector output signal based on a strength of the IR radiation component having traversed the optical interaction path in the cavity and being received by the first IR detector; and
a first wavelength selective structure 11 configured to filter the broadband as discussed above IR radiation emitted by the thermal emitter, wherein the first wavelength selective structure is optically coupled between the cavity and the first IR detector for providing a first filtered IR radiation comprising the IR radiation component having a first center wavelength λ0 to the first IR detector as discussed above.
Hopper is silent with a radiation directing element affixed and parallel to a surface of the cavity for directing the filtered IR radiation into the optical interaction path or for focusing the filtered IR radiation to the IR detector.
In Fig. 5 described in paragraphs [0053 – 0056] Oldsen teaches a radiation directing element 412 affixed and parallel to a surface of the cavity for directing the filtered IR radiation into the optical interaction path or for focusing 414 the filtered IR radiation to the IR detector.  In view of this, it would have been obvious at the time of KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to independent claim 21, as discussed above Hopper teaches a method, comprising:
emitting via 2 a broadband IR radiation using a thermal emitter optically coupled to a cavity disposed in a substrate;
filtering via 11 the broadband IR radiation using a wavelength selective structure optically coupled between the thermal emitter and the cavity to provide filtered IR radiation, wherein the filtered IR radiation has a center wavelength A0 with a target gas in the cavity; and
using an IR detector 4, detecting the filtered broadband IR radiation after the filtered broadband IR radiation traverses an optical interaction path within the cavity.
With respect to independent claim 21, see the rejection justification to claim 1 above.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopper modified by Oldsen, and further in view of US 5,861,545 (hereunder Wood).
With respect to dependent claim 20, the teaching of Hopper modified by Oldsen has been discussed above. Hopper is silent with a second IR detector; and a second wavelength selective structure configured to filter the broadband IR radiation emitted by the thermal emitter, wherein the second wavelength selective structure is optically coupled between the cavity and the second IR detector for providing a second 0 to the second IR detector, wherein the second IR detector is configured to provide a second detector output signal based on a strength of the second filtered IR radiation having traversed the optical interaction path in the cavity and being received by the second IR detector.
In Fig. 1 Wood teaches a plurality of thermal sensor 19. And Hopper teaches a filter 12 in front of the sensor 4. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hopper modified by Oldsen in order to accurately determine desired species or concentration of desired chemical species. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM

Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884                                                                                                                                                                                             	
6/9/2021